    - -~                                                                                                                                                                                                                                                           }        I
•   ,;.A;,; ,~_; ;'24,; ;5,; ;,B.,;(R,; ;e,; ,v.,;;;02;;,,;/0;;;;8/,;;;20;,;,19"'),;,,;Ju;;;,dg,;;m;;;en,;;.t;;;;in,;;;,aC,;;;r;;;;im;;;;in;;;;alc;cP.;..;etty;,:..;;.Ca;;;;.se'-'('-"M;.;.;od;;;;;ifi;,;.1ed;;,;.)~~~~~~~~~~~~~~~-~~....;P.;;,ago;;e.;;.l,;,,;of.;,.l -~"') )
                                                                UNITED STATES DISTRICT COURT
                                                                                  SOUTHERN DISTRICT OF CALIFORNIA

                                         United States of America                                                                                       JUDGMENT IN A CRIMINAL CASE
                                                    v.                                                                                                  (For Offenses Committed On or After November l, 1987)


                                         Carolina Evangelista-Cruz                                                                                      Case Number: 3:19-mj-22289

                                                                                                                                                       Thomas S Sims
                                                                                                                                                       Defendant's Attorney


    REGISTRATION NO. 85612298
    THE DEFENDANT:
     lZl pleaded guilty to count( s) 1 of Complaint
                                     ------'--'--------------------------
     0 was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                                          Nature ofOffeuse                                                                                                                                    Count Number(s)
    8:1325                                                   ILLEGAL ENTRY (Misdemeanor)                                                                                                                         1

       D The defendant has been found not guilty on courtt( s)
                                                                                                                                        -------------------
       0 Count(s) - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                                        '"Jll\TIME SERVED                                                                     D _ _ _ _ _ _ _ _ _ _ days

       lZl Assessment: $10 WAIVED IZl Fine: WAIVED
       IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                            charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                                  Thursday, June 6, 2019
                                                                                                                                                  Date of Imposition of Sentence



                                                                                                                                                  I~ARRYM.KURREN
                                 ···-.        /
         .
     Received
                                  '><>?
                            -~>c_·"'-'\_,__'_ _ _ __
                            .DOSM~)
                                                                                                                                                  UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                                                                                                                         3:19-mj-22289
